Opinion by
Senior Judge Kalish,
Cathy Mascio (.petitioner) has appealed from a decision of the Secretary of Education denying her credit for unused sick leave days. The petitioner was a professional employe of the Huntington Area School District where .she accumulated nine sick leave days. She resigned and thereafter was not employed professionally for a full year. .She then secured another professional position at the Moon Area School District and desired to transfer her accumulated sick leave days to her new school district. The Secretary of Education informed her that the unused days would not be carried over because there was a break in her employment service between the two school districts. We reverse.
Section ll-1154(a) of the Public School Code of 1949 (School Code), Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §ll-1154(a), provides in pertinent part:
Professional and temporary professional employes who sever their employment with one school district and enter into employment with another school district shall be entitled to all accumulated leave not exceeding a maximum of twenty-five (25) working days acquired during their employment in the school districts of the 'Commonwealth.
Section 11-1154(a) of the School Code allows professional employes to transfer up to a maximum of twenty-five unused sick leave days from one school district to another when employment is severed with one district and entered with another.
The issue is whether the sick leave days can be carried over when there is a hiatus between school districts. Although the Department of Education has issued a memo interpreting Section 1154(a) of the School Code to mean that the transfer of entitlement *354applies only when there is no interruption in continuity of employment, there is nothing in the School Code that would 'add this condition to the transfer of sick leave from one school district to another. The Department of Education cannot attach conditions not found in the .statute. Reversed.
Order
The order of the Secretary of Education ,at Sick Leave Appeal No. 21-83, dated March 27, 1984, is hereby reversed, and the Moon Area School District is ordered to credit the petitioner with her nine unused sick leave days.
Judge Rogers did not participate in the decision in this ease.